 MIDWEST TELEVISION, INC., STATION WMBD-AM-FM-TV 413nance units unless they are specifically excluded therefrom or unlessthey are expressly included in other units."Here, as plant clericalemployees are not specifically excluded from the production andmaintenance unit, and as the OEIU was not certified to representplant clerical employees and the record otherwise fails to establishthat it represents plant clerical employees,7 we find that the twoemployees should be included in the production and maintenance unitrepresented by the IAM.[The Board clarified the production and maintenance unit hereto-fore established in Cases Nos. 3-RC-423 and 3-RC-429 to includetherein, as plant clerical employees, the two employees involvedherein classified as perpetual inventory clerks.] 88Equipment Sales Co., Inc,146 NLRB 865;American Beryllium Company, supra.7While the record establishes that the OEIU represents the typist clerk,employed inthe receiving department in the plant area and working under the supervision of the stock-room foreman,this fact, standing alone, is insufficient to show that the OEIU representsplant clerical employees8This Decision and Order Clarifying Bargaining Unit is not to be construed as a newcertification.Midwest Television,Inc.,StationWMBD-AM-FM-TVandAmerican Federation of Television and RadioArtists, AFL-CIO, and International Brotherhood of Electrical Workers,Local 1292,AFL-CIO,Jointly.Case No. 13-CA-5418.Decem-ber 16, 1964SUPPLEMENTAL DECISION AND ORDER 1On October 29, 1964, Trial Examiner Fannie M. Boyls issued herReport on Evidence Regarding Challenged Ballots," on remand,2 inthe above-entitled proceeding, which report is attached hereto.Neither party has filed exceptions to the report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner-madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board, has considered thereport and the entire record in the case, and hereby adopts the fac-tual findings of the Trial Examiner.1The Board's original Decision and Order is reported at 144 NLRB 972.2 This proceeding was remanded to the Regional Director for Region 13, by Board Orderdated January27, 1964,and the record reopened for the purpose of holding a furtherhearing before a Tiial Examiner to receive evidence with respect to the challenges to theballots ofWilliam Dioylan, Lloyd Peterson, David Phillips, Dee Richards, and MiltonII Budd cast in the election conducted on December 4, 1961,in Case No.13-RC-8194150 NLRB No. 41. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDA review of the record herein reflects that a strike occurred at sta-tionWMBD-AM-FM-TV in Peoria, Illinois, on November 16, 1961.It was still in progress on December 4, 1961, when the election washeld, and did not end until February 1962. The five employees herein issuedid not join the strike and their duties were admittedlybroadened during the strike.The sole issue to be determined iswhether their duties prior to November 17, 1961, were such as tobring them within the stipulated unit which. includes, in essence, allpersons employed by the Company who appear in any manneron aregular basisin servicesbefore the microphone or camera.The Trial Examiner's findings of fact establish that Moylan didnot appear on the air prior to November 17, 1961; that appearanceson the air by Phillips and Peterson prior to that date were confinedto irregular appearances in taped spot commercials; and that Rich-ards and Budd, in addition to appearing in spot commercials on anirregular basis, each appeared on a weekly radio or television show.In this latter connection the record demonstrates that Richards' totalair time amounted to approximately 2 hours a month, and Budd'stotal air time amounted to approximately one-half hour a month.No exceptions were filed to these findings.On the basis of the above findings as more fully set forth in theTrial Examiner's Report, we find that Moylan was not included inthe unit because he made no appearances on the air prior to criticaldate of November 17, 1961; that Phillips and Peterson were notincluded in the unit because their appearance on the airwere on aninfrequent and irregular basis; 3 and that Richards and Budd werenot included in the unit because their appearances on weekly showsconstituted an insignificant part of their normal duties, and amountedto so little air time as to be insufficient to create a real communityof interest with employees whose regular duties required frequentappearances before the microphone or camera 4Accordingly, we find that the challenges to the ballots 'cast byMoylan, Phillips, Peterson, Richards, and Budd in the election con-ducted in Case No. 13-RC-8194 were properly sustained.We, there-fore, find no merit in Respondent's contention that the certification'of representatives issued in Case No. 13-RC-8194 was invalid becausethe ballots of these employees were not counted.In view of the foregoing, we affirm our Decision and Order in thisproceeding which issued on October 8, 1963.3 The record demonstrates that "secretaries and other employees walking down the hall"were also called in to perform such commercials.Such employees are not in the unit411ichards and Budd were so little impressed with their on-the-air duties that theygave statements to the Board's Regional Director during the investigation of, the chal-lenges that they spent little or no time on the air prior to the strike. MIDWEST TELEVISION,INC., STATIONWMBD-AM-FM-TV 415ORDERIT Is aEREBY ORDEREDthat the Board's Order of October8, 1963, inthis case be, and it hereby is, affirmed with the following modification :Paragraph 2(c) is amended by substituting the date of this Orderfor the date of the Board's October 8, 1963, Order.55 The address for the 13th Regional Office, given in the Appendix to the Trial Examiner'sIntermediate Report, is amended to read: 881 U.S. Courthouse and Federal Office Build-ing, 219 South Dearborn Street, Chicago, Illinois, Telephone No. 828-7572.REPORT ON EVIDENCE REGARDING CHALLENGED BALLOTSSTATEMENT OF THE CASEOn October 8, 1963, the Board issued its Decision and Order finding that Respondenthad unlawfully refused to bargain with the Unions which had been jointly certified onNovember 7, 1962,as bargaining representative of Respondent'semployees in anappropriate bargaining unit.Thereafter,on October 16, 1963,Respondent filed amotion for reconsideration,contending that substantial and material factual issuesexisted concerning five named employees whose ballots had been challenged in theunderlying representation proceeding,that those factual issues had not'been fullylitigated, and that Respondent had been denied due process of law.The Board, onJanuary 27, 1964, ordered that the hearing in this case be reopened to receive evidencewith respect to the challenges to the ballots of those five individuals.Pursuant tothat order, a hearing was held before Trial Examiner Fannie M.Boyls, at Peoria,Illinois, on April 17 and May 11, 1964.The order reopening the record does not direct the Trial Examiner to make recom-mendations concerning the disposition of the challenged ballots and no attempt willbe made to do so. Credibility issues are presented,however,and in this report anattempt will be made to resolve those issues. In evaluating the credibility of thewitnesses,I have relied at least in part on their demeanor at the hearing.The Evidence Relating to the Five Employees Whose Challenged Ballots Are in IssueThe issue presented at this reopened hearing was whether the five employees, thechallenge of whose ballots in the representation proceeding had been sustained, wereduring the payroll period ending November 17, 1961, a part of the unit found by theBoard to be appropriate.This unit consists of:All persons employed by the Company at its broadcasting facilities known asStationWMBD-AM-FM-TV located in and around Peoria, Illinois, who appearin any manner on a regular basis in services before the microphone or cameraincluding but not limited to those who speak,act, sing or in any manner performas talent as such terms is [sic] used and understood in the broadcasting industry.This also applies to all persons rendering services in the field of news, whoappear before a microphone or camera on a regular basis.[who were employedduring the payroll period ending November 17, 1961,] but excluding office clericalemployees,instrumentalmusicians performing as such, technicians,guards,professional employees and supervisors as defined 'n the Act,and all otheremployees.A strike had occurred on November 16, 1961,and was still in progress on Decem-ber 4,1961,when the election was held.The strike did not end until sometime inFebruary 1962.The five employees here in issue did not join the strike and it isundisputed that their duties, during the strike,were broadened to include some of thework of strikers.The evidence adduced at this hearing, although relating chiefly tothe prestrike period, refers also to duties of these employees during the strike and afterits termination.Since the voting eligibility date was November 17, 1961,itwouldappear that any changes in the employees' duties subsequent to that date would beimmaterial to the issues here presented and they will,therefore,not be considered inthis report.William R.Moylan was employed by Respondent on October 15, 1960, as anaccount executive or salesman for Respondent's television station.It is undisputedthat he had never appeared on the air until November 17, 1961, the day after the775-692-65-vol. 150-28 416DECISIONS OF NATIONAL- LABOR RELATIONS BOARDstrike commenced.According to his credited testimony, on that day, because thestation was shorthanded, he did one station break when called upon to help out inthe emergency.1Lloyd Peterson was employed by Respondent on May 23, 1960, as its director ofcontinuity and on May 16, 1961, became its national sales coordinator. It is undis-puted that his basic duties prior to the strike consisted of the writing and preparationof materials for television commercials, promotions, and public service.Accordingto his credited testimony, he did little on-the-air work before the strike, but there weresome occasionswhen he was called upon to do some spot announcements. Upon theseoccasions-from three to five times a month-his voice would be taped for use onradio commercial spots. It would take 2 or 3 minutes for him to prepare a 1-minutecommercial.Sometimesthe same tape on which the spot commercial appeared wouldbe run and rerun a number of times. After the strike started, Peterson spent from 40to 50 percent of his time on the air or preparing for on-the-air work.Upon theterminationof the strike he returned to his normal duties.2The record shows thatsecretaries or other employees walking down the hall were occasionally called uponto use their voices in the recording of a spot announcement in much the same way asPeterson's voice was used in the prestrike period.General Manager Brown testified,and I accept his testimony in this respect, that when interviewing almost all employeesfor hire, he took into consideration their previous experience or abilities which mightqualify them for such on-the-air duties.David Phillips was hired at Respondent's television station in May 1961 as directorof continuity and client service.He testified that his duties as such director includedwriting commercials and public service copy, scheduling public serviceannounce-ments, assistingin any preparation necessary to put the spots on tape, and at varioustimes helping in the announcement of those spots.Although he testified in conclu-sionary terms that prior to the strike his duties had included the "making of televisionand radio spot announcements on a regular basis, as needed," he explained that bythis he meant that about four or five times a month he had made tapes for spotannouncementswhich were later broadcast.Tapes, according to Phillips, are madein order "toeliminate errors... to make it more convenient to add production valuesthat are perhaps chancy on live air," and "to make announcements available when thetalent involved might not be available on a live basis"; and once made, the tapes areusually run many times. Phillips conceded that at times a secretary or almost anyemployee would likewise occasionally be called upon to furnish his or her voice intaping a spot. In a sworn statement given to a Board agent on January 3, 1962, whichPhillips acknowledged at the hearing to be true and which I am convinced is true, hestated that prior to the strike he did little or no on-the-air work. It is undisputed thatafter the strike started, Phillips did a substantial amount of on-the-air work, spendingabout 25 of the approximately 90 or 100 hours a week which he then worked inrecording material for broadcast and making announcements on the air.The testi-mony of General Manager Brown and Engineer Don Math regarding Phillips' dutiesis, in general,not inconsistent with Phillips' testimony.Lomertt D. (Dee) Richards was hired by Respondent in October 1959 as a con-tinuity writer and to help make commercials.For some time prior to the strike, hisvoice was taped on a commercial between two and five times a month, and was there-after run on the air. In addition, however, he appeared regularly on the air eachSaturday on a half-hour "Bids for the Kids" program which was broadcast over theradio, and he received a talent fee of $4 a week for such appearances.His job on thatprogram was to actas anaisleman-with a microphone in hand, interviewing overthe air the children who participated in the program-and also, asstagemanager, to1 The testimony of William L. Brown, Respondent's general manager, appears some-what confused on this issueHe at first testified that prior to the strike Moylan appearedon a regular basis on sports programs,primarily sports remote programs,but he laterconceded that these appearances were during and subsequent to the strike, and that Moylanhad not appeared on the air before the strikegDon Math, employed by Respondent as an engineer prior to the strike, with the dutyamong other things of running audio and camera, testified that he had never heard Peter-son on the air prior to the strike.Respondent's General Manager Brown, on the otherhand, testified that both before, during, and after the strike Peterson appeared on aregular basis on primarily promotional announcements on radio and television and onsome commercial announcements.I regard the testimony of Math and Brown as lessreliable than that of Peterson and do not credit it insofar as it is inconsistent with thetestimony of Peterson set forth in the text above and as corroborated by his statementgiven' a Board agent on January 3, 1962, which Peterson vouched for as true at thehearing. MIDWEST TELEVISION,INC., STATION WMBD-AM-FM-TV 417chat over the air with the auctioneer on the program. There is no substantial disputeregarding the above facts.Richards' testimony regarding his regular Saturday on-the-air work is not only corroborated by that of other witnesses, but by Respondent'srecords which show that he was regularly paid a talent fee for that work.3Milton H. Budd has been employed'by Respondent since 1932. Prior to October1959 he had been an announcer at the radio station.During that year he becameTV film librarian.As film librarian he kept records of commercial films which werereferred to as spot announcements.After receiving them he would record them in hisbooks as available for use on television.He also frequently screened movies to ascer-tain that they were of sufficient mechanical quality and that the moral content wasacceptable.After the movies were used, Budd would see that they were then sentback to the distributor or to another television station. In addition to this work, Budddid some on-the-air work prior to the strike but there are conflicts in the testimonyregarding the scope of his on-the-air duties. In an affidavit given to a Board agent onJanuary 3, 1962, Budd states: "Prior to the strike I did little or no on-the-air work withthe exception that on occasion I would do spot announcements."His testimony issomewhat confusing and inconsistent with this affidavit.Thus, he testified that in theweeks immediately preceding the strike, it frequently became necessary for him tomake or participate in commercial or promotional announcements which requiredmicrophone or camera work, and that he also was on camera weekly as host of aregular Friday or Saturday night show, called "Nightmare."With respect to thecommercial or promotional announcements, he explained that he made recordedannouncements or filmed spots which appeared later on radio or television and thathe did this work only when asked to do it and not according to any particularschedule. I am convinced on the basis of his testimony and that of General ManagerBrown, Operations Manager Robinson, and former employees Math and -Dodsonthat he performed this type of work before the strike at least as often if not more oftenthan Peterson, Phillips, and Richards. It is undisputed that these announcements, likethose recorded by the other employees treated above, were sometimes run on radio orNovember 16, Budd took over some announcing duties and thereafter spent a sub-stantial amount of his time on live broadcasts over Respondent's radio.At the timeof the hearing, he was still regularly doing a 6:30 to 10 morning show.There is a sharp dispute among the witnesses as to whether during the period ofseveral weeks or several months prior to the strike Budd appeared as a voice or imageleading in and out of the weekly late television movie "Nightmare." It is undisputed,however, that no one except Budd had ever hosted this show. Respondent has beenshowing "Nightmare" on its television program for many years, but during one periodof at least several months' duration that show was off the air.One witness, Don Math,testified that the movie was not shown for several months immediately prior to thestrike, and another witness, William L. Dodson, testified that for some time prior tothe strike, Budd had not been-filmed for the lead-ins and lead-outs and that slides wereused instead.This testimony is consistent with the affidavit of Budd given to a Boardagent on January 3, 1962, which does not mention the show "Nightmare" and whichrecites that prior to the strike Budd did little-or no on-the-air work except for occa-sional spot announcements.4Nevertheless, I am convinced from the testimony ofBudd,-General Manager Brown, Operations Manager Robinson, Cashier Mary Tobin,and Chief Photographer Whitmore, and from the program logs and filming schedulesproduced and explained at the hearing, that Budd did, in fact, during the period ofseveral months prior to the strike, as well as thereafter, appear on the film whichopened and closed the "Nightmare" movie.The period during which "Nightmare"was off the air, according to 'the credited testimony of Robinson, was immediatelyprior to June 1-961. I was, moreover, particularly impressed with the testimony ofChief Photographer Whitmore who identified and explained the records of filmprocessed during the prestrike period.These records for at least each week betweenSeptember 8 and November 16, 1964', show that from 100 to 150 feet of film for theopening and closing of the "Nightmare" show was processed and that sound on filmwas used in the processing.According to Whitmore's credited testimony, the voice ofBudd was inserted on' the film which included Budd's distorted image and whichsin a statement to a Board 'representative on January 3, 1962, Richards apparentlyforgot to mention his regular Saturday assignment and signed the statement which de-scribes him as having done little or no on-the-air work prior to the strike.The statement,as Richards testified, is therefore incorrect.Budd'sonly explanation for having failed to mention "Nightmare" in his affidavit wasthat when asked abouthis on-the-air work, he was thinking in terms of his voice beingheard over radio. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduced each"Nightmare"movie during this period.The voice inserts were notmere general comments which could have been made once and used repeatedly there-after, but were related to each individual movie.Each 100 feet of the film takesabout 13/aminutes to run.Gould-National Batteries,Inc.andGordon Kenley,PetitionerandInternational Brotherhood of Electrical Workers, LocalUnion 217, AFL-CIO.Case No. 27-RD-195. December 16, 1964DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing Officer Alli-son E. Nutt. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Leedom and Brown].1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion, a labor organization, is no longer the representative of theemployees designated in the petition as defined in Section 9 (a) ofthe Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitionerseeks adecertification election limited to employeesat the Employer's Ogden, Utah, plant.The Employer agrees withthe Petitioner that the employees at the Ogden plant constitute aseparate appropriate unit.The Union 1 and Gould Battery WorkersCouncil, EM-2, IBEW, AFL-CIO,2 which, as discussed below, hasbargained with the Employer on behalf of various local unions ofthe International Brotherhood of ElectricalWorkers, AFL-CIO,3contend that because of a bargaining history on a broader basis therequested unit is inappropriate and the only appropriate unit is amultiplant unit, including the Ogden plant.The Employer is primarily engaged in the manufacture, distribu-tion, and sale of industrial batteries, automotive batteries, and otherautomotive parts at 32 manufacturing plants and 150 sales and ware-Hereinaftercalled Local 217.aHereinafter called theCouncil.aHereinafter called the IBEW.150 NLRB No. 26.